entry of the November 6, 2012, order was a clerical mistake. After entry of
the order, the district court appointed attorney Matthew Carling to
represent appellant on the motion. 2 After a hearing on the motion, the
district court denied the motion on March 5, 2013, and an appeal from
that decision is pending in this court in Docket No. 62884. Under these
circumstances, we conclude that we lack jurisdiction over this appeal.
Accordingly, we
            ORDER this appeal DISMISSED.




                                                                  J.
                                   Saitta


cc: Hon. Doug Smith, District Judge
     Calvin Kirklan
     Matthew D. Carling, Esq.
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




      2A review of the record and docket entries indicates that nothing
besides the motion to withdraw a guilty plea had been filed in the district
court immediately preceding the appointment of counsel.



                                     2